Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          April 26, 2016




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of                                                No. 44367-8-II
    the Personal Restraint Petition of

    JUAN L. GARCIA,

                                  Petitioner.                 UNPUBLISHED OPINION



          JOHANSON, P.J. — Juan Garcia seeks relief from personal restraint imposed following his

1993 pleas of guilty to two counts of unlawful delivery of cocaine. 1 He argues that he received

ineffective assistance of counsel because his counsel misadvised him regarding the immigration

consequences of his guilty plea. A year after pleading guilty, Garcia learned that the convictions

rendered him deportable. Thus, he contends that he received ineffective counsel under Padilla v.

Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010). And he contends that his petition

is exempt from the one-year time bar under RCW 10.73.100(6). On November 6, 2013, we issued

an order dismissing Garcia’s petition as time barred, concluding that the exemption under RCW

10.73.100(6) did not apply to a personal restraint petition claiming ineffective assistance under

Padilla because “the Chaidez [v. United States, __ U.S. __, 133 S. Ct. 1103, 1107-08, 185 L. Ed. 2d



1
 Garcia filed a motion to withdraw his guilty pleas in the trial court. That court transferred his
motion to us to be considered as a personal restraint petition. CrR 7.8(c)(2).
No. 44367-8-II


149 (2013),] Court recently held that Padilla does not apply retroactively to cases that were final

before the Padilla decision.” State v. Martinez-Leon, 174 Wn. App. 753, 755, 300 P.3d 481 (2013).

On February 10, 2016, the Washington State Supreme Court granted Garcia’s discretionary review

motion and remanded his petition for consideration under In re Personal Restraint of Yung-Cheng

Tsai, 183 Wn.2d 91, 351 P.3d 138 (2015).

        On March 23, 2016, Garcia and the State filed a joint motion for an order granting Garcia’s

petition on grounds that under Yung-Cheng Tsai, his petition is not time barred and, under Padilla, he

is entitled to relief. Accordingly, Garcia’s personal restraint petition is granted. His convictions

are vacated and this matter is remanded to the trial court for further proceedings.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      JOHANSON, C.J.
 We concur:



 LEE, J.




 MELNICK, J.




                                                  2